Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Simin Javahery, D.D.S.,
(OI File No. L-12-40223-9)

Petitioner,
v.
The Inspector General.
Docket No. C-14-147
Decision No. CR3107
Date: February 6, 2014
DECISION

I sustain the exclusion that the Inspector General (I.G.) imposed against Petitioner,
Simin Javahery, D.D.S., from participating in Medicare and all federally funded
health care programs, for a period of at least five years. The five-year exclusion is
mandated by section 1128(a)(1) of the Social Security Act (Act).

I. Background

On July 31, 2013, the LG. notified Petitioner that she was being excluded from
participation in Medicare and all federally funded health care programs for a
minimum period of five years because she had been convicted of a criminal
offense related to the delivery of an item or service under California’s Medicaid
program (Medi-Cal). The section of the Act pursuant to which the I.G. imposed
the exclusion, section 1128(a)(1), mandates the exclusion of any individual who is
convicted of a criminal offense related to the delivery of an item or service under
Medicare or a State Medicaid program.

Petitioner requested a hearing and the case was assigned to me. I directed the
parties to exchange briefs and exhibits. The LG. filed a brief and three proposed
exhibits that are identified as I.G. Ex. 1 —1.G. Ex. 3. Petitioner filed a brief and
four proposed exhibits that are identified as P. Ex. 1 — P. Ex. 4.' I receive all of
the parties’ exhibits into the record. Neither party offered the testimony of a
witness nor did a party request that I convene a hearing in person.

II. Issue, Findings of Fact and Conclusions of Law
A. Issue

The issue in this case is whether the I.G. was mandated to exclude Petitioner for at
least five years.

B. Findings of Fact and Conclusions of Law

I find that section 1128(a)(1) mandates Petitioner’s exclusion from participation.
Section 1128(c)(3)(B) of the Act mandates that the exclusion in this case be for at
least five years.

There is unequivocal evidence that Petitioner was convicted of a program-related
crime falling within the reach of section 1128(a)(1). The undisputed facts
establish that, on November 18, 2011, Petitioner pled guilty in a California State
court to a misdemeanor charge of theft. I.G. Ex. 3 at 2. That conviction was
based on the allegation that between October 1 and November 30, 2006, Petitioner
unlawfully took funds from a program that is part of Medi-Cal, a State health care
program. Thus, Petitioner’s crime was directly related to Medi-Cal services.

Petitioner now asserts that she is not, in fact, guilty of the crime of which she was
convicted. She argues that her brother misled her into filing the claims that are the
subject of the criminal charge to which she entered a guilty plea. Petitioner’s
Informal Brief at 2. That is not an argument that I may consider. The exclusion
requirement of section 1128(a)(1) derives from a conviction of a program-related
crime. Petitioner may not litigate the issues before me that she could have
litigated in State court.

Petitioner argues also that the State court has “dismissed” her case and “replaced
the guilty plea with a not guilty plea.” Petitioner’s Informal Brief at 5. If her
conviction has in fact been vacated in a State court that might be a basis to find
that the I.G. no longer has the authority to exclude Petitioner. However, Petitioner

1 The LG. also moved to dismiss Petitioner’s hearing request on the ground that
Petitioner had not raised an issue that I have authority to hear and decide. I deny
that motion. Although Petitioner’s arguments may not be justiciable in the final
analysis I nevertheless have the duty to hear them and to decide them.
has not provided me with any evidence that establishes her assertion to be correct.
I am aware of no document that shows that Petitioner’s conviction was vacated
and that Petitioner is now eligible for a trial on the original criminal charges.”

Petitioner argues additionally that her exclusion is unfair. It is unfair, she
contends, because the I.G. is rigidly relying on the fact that she was convicted of a
crime and is not looking behind the conviction to examine the actual facts and
equities of her case. However, this is a case in which the exclusion is mandated by
law. The length of the exclusion, at least five years, is also mandatory. Act

§ 1128(c)(3)(B). Thus, the I.G. has no choice in this matter and I have no
authority to question the I.G.’s determination given that all of the requisite criteria
for exclusion are met.

Finally, Petitioner questions the lag time of nearly two years between the date of
her conviction and the I.G.’s determination to exclude her. The starting date for
an exclusion is a matter of discretion for the I.G. I have no authority to question
that exercise of discretion.

/s/
Steven T. Kessel
Administrative Law Judge

2 Petitioner may be arguing that her conviction was either expunged or vacated

as part of a deferred adjudication program. If so, that is no basis for me to find the
exclusion invalid. Some States have processes that allow for expungement of
guilty pleas in certain types of criminal cases, usually after all terms and
conditions of a sentence have been met. Other States allow for deferred
adjudication of pleas in which an accused party enters a provisional plea of guilty
that may not be made final if the party completes his or her sentence satisfactorily.
The Act is explicit that cases in which convictions are expunged, or arrangements
in which final judgments of guilt are withheld pending completion of sentence are
nonetheless “convictions.” Act § 1128(i)(1), (4).
